Title: John F. Oliveira Fernandes to Thomas Jefferson, 12 July 1816
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


          
            Dear Sir!
            Norfolk 12th July 1816
          
          My Last respects to you, from Newyork in April Last, were in answer to your much esteemed favour, of the 24 January Last—
          Although I have not had as yet, Mr Richardsons acct in full of all the charges  on,  the Tenerife-wine; I know now; that the Cost freight; duties & &—will bring the price for the Quarter Cask, you had—to $63.81—; for which, I will draw, within 2 or 3 weeks on Messrs Gibson & Jefferson of Richmond; to whom you will have the goodness to inform of it, before Same.—
          These Gentlemen will forward to you, a Small bundle, containing a book, which in all probability, will amuse you, a little; in your Solitude.
          To avoide, however, your just Censure, for having taken this liberty; I will offer to you my apology—   A french book Seller, newly Stablished in Newyork; having received a new provision of books, while I was there; it So happened, that I visited his Shop, in the moment, he was opening Some of the boxes—
          Among them, was—this „L’Angletterre vue A Londres; et dans Ses Provinces—par Le Marechal de Camp—Pillet—„
          Curiosity; as well as my inveterated Aversion to that Cabinet, induced me to purchase, a Copy, which I perused with avidity & horror!
          I was immediatly persuaded that the English at Paris, would not like it at all—and of Course Some Police-measure would be adopted to forbid its perusal; (which I knew, in Philada, it had already taken place in Paris)—I purchased in the very next day the only 5 remaining Copies, out of 6. imported.—Sent 4—to Some of my Friends at the Court of Rio de Janeiro; Kept one for  You, & other for me—
          My books and other objects having arrived on the 8th instant from Newyork—it was only yesterday that I had the opportunity, to have it delivered to a Safe hand to Carry it to Messrs G & J—
          
          Consequently the Circumstance of the book being extremely Scarce, was my reason for taking the liberty of Sending it to you—
          
            I remain—very respectfully Dr Sir Your mo: obt Servt
            John F. Oliveira Fernandes
          
        